

115 HR 4109 IH: Spectrum Auction Deposits Act of 2017
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4109IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Guthrie (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for the deposits of bidders in auctions of
			 spectrum frequencies to be deposited in the Treasury.
	
 1.Short titleThis Act may be cited as the Spectrum Auction Deposits Act of 2017. 2.Deposits of bidders in auctions of spectrum frequencies to be deposited in Treasury (a)In generalSection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended—
 (1)in the first sentence, by striking an interest bearing account and all that follows and inserting the Treasury.; (2)in clause (i)—
 (A)by striking paid to the Treasury and inserting deposited in the general fund of the Treasury (where such deposits shall be used for the sole purpose of deficit reduction); and
 (B)by striking the semicolon and inserting ; and; (3)in clause (ii), by striking ; and and inserting , and payments representing the return of such deposits shall not be subject to administrative offset under section 3716(c) of title 31, United States Code.; and
 (4)by striking clause (iii). (b)Effective dateThe amendments made by this section shall take effect on October 1, 2018.
			